SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) September 17, 2007 THE TRADESHOW MARKETING COMPANY, LTD. (Exact name of registrant as specified in its charter) (former name or former address, if changed since last report) Nevada 001-32619 06-1754875 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 4550 East Cactus Road, Suite 220 Phoenix, AZ 85032-7702 (Address of principal executive offices) (800) 585-8762 (Registrant’s Telephone Number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) The Tradeshow Marketing Company, Ltd. From 8-K Current Report Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. Departure of Directors On September 17, 2007, Marion Huff resigned from the Company’s Board of Directors and as Chief Operating Officer, effective immediately. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Well The Tradeshow Marketing Company, Ltd. Dated: September 20, 2007 By: /s/Bruce Kirk Name: Bruce Kirk Title: CEO and President
